Title: To Thomas Jefferson from George Hammond, 9 August 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 9 August 1793

I have had the honor of receiving your letter of yesterday, and though the circumstances of Mr. Crousillat’s complaints are not quite of so exceptionable a nature as those alleged in Mr. Lemaigre’s former statement, relative to the Suckey, I shall nevertheless willingly give to any  Agent, whom Mr. Crousillat may appoint, a letter for the Governor of Jamaica, similar to that which I gave to Mr. Lemaigre. I am with great respect Sir Your most obedient humble Servant

Geo: Hammond

